Petition for writ of certiorari to the Supreme Court of Ohio granted. Motion to print an abbreviated record, consisting of the parts of the record filed in this cause which *586are designated in the motion, granted, with leave to the respondent to submit to the Court a motion designating any additional portions of the record which he desires to have printed and the Court will take this motion under advisement.
Messrs. Aaron Frank and Thomas I. Sheridan for petitioner.
Mr. Rolland M. Edmonds for respondent.